DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-12, 14-17, 19 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt [US2007/0119537 of record, previously cited] in view of Mori [JP2009-279868, newly cited, machine translation provided]. 
Bosshardt discloses a method of for cold-stamping a three-dimensional object, wherein the object is held either rotatably around an axis of rotation or is firmly fixed by a holding device (paragraphs 0014, 0028), the method comprising: pressing a transfer film (14) comprising a decorative layer and a carrier film onto the object by a single pressing device (roll 11) at a second work station (paragraphs 0018, 0020).  
Bosshardt discloses hot stamping and cold stamping as alternatives (paragraph 0028). Bosshardt discloses an adhesive property of the transfer film (paragraph 0031), but fails to disclose applying an adhesive to the object at a first workstation and simultaneously curing with pressing at a position where the transfer film is in contact with the single pressing device. 
Mori discloses a method of cold stamping (page 1-2). Mori discloses a process of applying an adhesive, and pressing a transfer film (10) comprising a decorative layer (18) and a carrier film (19) onto an object by a single pressing device (5) at a second workstation, wherein the adhesive is simultaneously cured (by light from the irradiation device 6) at the same time as the transfer film (10) is pressed onto the object by the single pressing device (5) at a second work station at a position where the transfer film (10) is in contact with the single pressing device (light from the irradiation device 6 passes though a transparent roller 51 of the pressing device 5; Figures 1, 3, 4; “TECH-SOLUTION (A)” page 2-3, “Foil Transfer Apparatus of First Embodiment” page 4-5, “Operation of foil transfer device” page 6-7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Bosshard by applying a curable adhesive to the substrate, and curing the adhesive while pressing as taught by Mori in order to cold stamp and prevent thermal damage to the substrate, to ensure a secure connection between the foil and the substrate, and to increase the productively of the process. 
With respect to claim 2, Bosshardt discloses the pressing of the transfer film onto the object comprises: rotating the object around the axis of rotation; 15guiding the transfer film tangentially with respect to an outer periphery of the object; and pressing the transfer film onto the object along a contact line between the object and transfer film by the pressing device (paragraphs 0019, 0022-24; Figure 2). 
With respect to claim 3, Bosshardt discloses the pressing device is moved such that a 20surface speed of the pressing device corresponds to a surface speed of the object, and wherein the transfer film is moved such that the surface speed of the transfer film corresponds to the surface speed of the object (paragraph 0022-24). 
With respect to claim 4, Bosshardt discloses the pressing device comprises a cylinder which can be rotated around a cylinder axis (paragraph 0022). 
With respect to claim 5, Bosshardt discloses the pressing of the transfer film onto the object is performed by guiding the transfer film between the cylinder and the object -41- 112394649.11196079while the cylinder rotates around the cylinder axis and the object simultaneously rotates around the axis of rotation (paragraph 0019, 0022-24). 
With respect to claim 7, Mori discloses the adhesive is a UV-adhesive and wherein the curing of the adhesive is performed by irradiation with UV-radiation (page 2). 
With respect to claim 8, Mori discloses the UV- radiation is generated by a UV-radiation source, wherein the single pressing device is transparent for UV-radiation at least in partial regions and is arranged at least partially between the UV-radiation source and the holding device (Figure 4). 
With respect to claim 9, Mori discloses UV radiation which includes radiation within the claimed wavelength range, and passing the UV radiation though the transfer film or the decorative layer, and one of ordinary skill would appreciate selecting a transmittance within the claimed range in order to ensure sufficient UV radiation passes though the film to cure the adhesive. 
With respect to claim 10, Mori discloses a flexible pressing layer (silicone; page 8). 
With respect to claim 11, Mori discloses UV radiation which includes radiation within the claimed wavelength range, and Mori discloses the roller is made of material that is transparent to UV radiation (page 8). 
With respect to claim 12, Bosshardt discloses the pressing device is curved (Figure 2), and Mori discloses the pressing device is curved (Figure 4). 
With respect to claim 14, Mori discloses the pressing layer is made of silicone (page 8), and it would have been obvious to one of ordinary skill to use a layer thickness within the claimed range in order to ensure the material worked on is not damaged. 
With respect to claim 15, Mori discloses the pressing layer is made of silicone (page 8), and one of ordinary skill would appreciate the claimed hardness range is a well-known and common hardness range for silicone materials. 
With respect to claim 16, Bosshardt discloses the decorative layer comprises a metallic layer (paragraph 0038). 
With respect to claim 17, Bosshardt discloses a metallic layer over the entire or the partial surface (paragraph 0038).
With respect to claim 19, Bosshardt discloses a lack of precision will spoil the visual appearance (paragraph 0046), therefore it would be obvious to one of ordinary skill to position the decorative layer with a register accuracy of ± 1 mm in order to avoid spoiling the visual appearance. 
With respect to claim 23, Bosshardt discloses a further workstations upstream of the first workstation for applying the adhesive, a coating is provided on the object partially or on the entire surface thereof (paragraph 0048). 
With respect to claim 24, Mori discloses the first workstation for applying the 10adhesive, the second workstation for pressing the transfer film and curing the adhesive are arranged in-line (Figure 3). 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Mori, and further in view of Rohwetter et al. [US5456169, of record, previously cited, “Rohwetter”].
Bosshardt as modified discloses a method of for cold-stamping a three-dimensional object. Applicant is referred to paragraph 4 for a detailed discussion of Bosshardt as modified.  Bosshardt discloses relative movement between the cylinder and the object by moving the object on a path past the cylinder. Bosshardt does not disclose guiding the cylinder linearly over a stationary object. 
Rohwetter discloses a method of printing on articles. Rohwetter discloses the method includes moving a printing cylinder (34) laterally from a left-hand limit to a right-hand limit while rolling over a surface to be printed while the object to be printed is stationary (column 15, lines 31-63). One of ordinary skill would appreciate relative movement between two components can take place by moving either one of the components while holding the other component stationary, or by moving both components.  Rohwetter provides evidence that it is known in the substrate marking field to use a moving cylinder across a stationary object to be marked. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Bosshardt by moving the cylinder over a stationary object as taught by Rohwetter in order to compensate between variations between objects being marked and to ensure a quality marking of the object. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Mori, and further in view of Ogasawara [JP53-51254, of record, previously cited].  
Bosshardt as modified discloses a method of for cold-stamping a three-dimensional object. Applicant is referred to paragraph 4 for a detailed discussion of Bosshardt as modified.  Bosshardt discloses a pressing device, but fails to disclose a structured or textured surface.  
Ogasawara discloses a method of decorating a substrate. Ogasawara disclose using a cylindrical roll having a silicone rubber having relief structures to apply material capable of being cured by UV radiation to the substrate (abstract; Figure 2).  Ogasawara discloses a structured or textured surface on the roller (abstract, Figure 2).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Bosshardt by using a roller with a structured surface as taught by Ogasawara in order to ensure good contact between the pressing surfaces without damaging the substrates. 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Mori, and further in view of Laskey et al. [US2005/0167035, of record, previously cited, “Laskey”]. 
Bosshardt as modified discloses a method of for cold-stamping a three-dimensional object. Applicant is referred to paragraph 4 for a detailed discussion of Bosshardt as modified.  Bosshardt does not disclose the decorative layer as including lacquer having relief structures. Laskey discloses the decorative layer includes a lacquer layer having impressed relief structures (paragraph 0003, 0060-61). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Bosshardt to include a lacquer layer as taught by Laskey in order to increase the durability of the decorative layer. 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Mori, and further in view of Grinberg et al. [US2010/0212821, of record, previously cited, “Grinberg”].
Bosshardt as modified discloses a method of for cold-stamping a three-dimensional object. Applicant is referred to paragraph 4 for a detailed discussion of Bosshardt as modified.  Mori discloses a UV curing, but fails to disclose an additional UV radiation step. 
Grinberg discloses partial curing the adhesive (paragraph 0014, 0019, 0091), peeling the carrier film and subjecting to additional UV radiation (paragraph 0014).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Bosshardt by subjecting the object to UV radiation again as taught by Grinberg in order to ensure the entire UV adhesive layer is cured. 
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosshardt, Mori, and further in view of Boswell et al. [US2007/0070503, of record, previously cited, “Boswell”].   
Bosshardt as modified discloses a method of for cold-stamping a three-dimensional object. Applicant is referred to paragraph 4 for a detailed discussion of Bosshardt as modified.  Bosshardt fails to disclose a workstation downstream of the pressing workstation for applying a coating on the object. 
Boswell discloses a method of printing. Boswell discloses additional workstations downstream of pressing workstations for applying additional coating to an object near a region of a decoration (paragraph 0107-109; Figure 1-2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Bosshardt by including a coating workstation downstream of the pressing workstation as taught by Boswell in order to increase the durability of the decorative layer.
With respect to claim 22, Boswell discloses one or plurality or additionally applied transparent, translucent, or opaque lacquer layers (paragraph 0107-109). 
Response to Arguments
Applicant’s arguments, filed 10/3/2022, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Mori.
Applicant argues the previously cited prior art does not disclose a single pressing device wherein curing takes place at a position where the transfer film is in contact with the single pressing device.  The newly added feature is taught by newly cited Mori. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 7, 2022